Citation Nr: 0210016	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 10 percent rating for dyspepsia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1989 to 
July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran an initial noncompensable 
rating for dyspepsia.  

The veteran's claim was remanded by the Board in February 
2001.  Thereafter, in a January 2002 rating decision, the RO 
increased the veteran's initial rating to 10 percent.  

During the course of the veteran's appeal, the veteran's 
claim was transferred to the RO in Waco, Texas.  


FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection to the present, the veteran has had 
pyrosis along with shoulder pain, but has not had dysphagia 
or regurgitation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
entire rating period for dyspepsia have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § § 4.7, 4.114, Diagnostic Code 7346 (2001) 




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent a VA examination in March 1995.  It was 
noted that while she was in Saudi Arabia in 1990 she started 
having stomach problems, she started having stomach problems, 
which was diagnosed as stomach nervousness, and was given 
multiple medications, with no help.  It was noted that she 
was then diagnosed as possible ulcer, and was put on Tagamet 
and Zantac, which did not help.  An x-ray taken in 1991 at 
Ft. Eustis hospital showed no ulcer.  She stated that the 
pain came and went, sometimes suddenly.  She stated that 
sometimes it woke her up at night and stayed with her 
sometimes 4-5 hours and then went away.  She stated that it 
had no relation to any food and had no relation to any 
emotion.  Impression was gastritis.  

The veteran underwent a VA examination in February 1999.  The 
examiner stated that he had reviewed the claims file.  The 
veteran had not had any nausea, vomiting, hematemesis, 
melena, dysphagia, heartburn, diarrhea, constipation, or 
jaundice.  It was noted that she did not have known history 
of gallstones, but had never been tested.  It was noted that 
since leaving military service, the problem had persisted 
intermittently, with attacks occurring on average twice a 
week.  It was noted that the veteran occasionally woke up 
from sleep.  The veteran stated that if pain woke her up, she 
was unable to go to work the next day.  The veteran self-
treated with Mylanta, but had had no further evaluation for 
this problem.  

The examiner's impression was that the veteran had non-ulcer 
dyspepsia or irritable bowel syndrome.  The examiner stated 
that the veteran should have as part of a work up repeat 
liver enzymes, amylase, lipase, routine outpatient 
chemistries, and a CBC.  It was noted that she should have an 
abdominal ultrasound to rule out gallbladder disease and 
pancreatitis.  The examiner stated that she should also have 
an upper GI endoscopy to rule-out peptic ulcer disease.  The 
examiner opined that all of these tests would be negative.  
The examiner noted that since the veteran was currently 5 
months pregnant, she wanted to defer further evaluation until 
after delivery, and he did not see any problem with this.  
Final diagnosis was probably non-ulcer dyspepsia, continuing 
since service during the Persian Gulf era.  

The veteran was afforded a hearing before a traveling member 
of the Board of the January 2001, a transcript of which has 
been associated with the claims folder.  She described a 
burning sensation just below her sternum.  She stated that it 
occurred 2-3 times a week, and that she tried to treat it 
with Mylanta.  She stated that the attacks lasted for 1-3 
hours when they happened, and that she did not regurgitate, 
but had pyrosis.  She described difficulty swallowing.  She 
testified that in the past 6 months, she had missed maybe 7 
days of work.  She testified that she was able to eat her 
meals on a regular basis, and had not lost weight.  

In a March 2001 letter, the veteran stated that she had not 
been treated by other healthcare providers since 1999.  She 
wrote that she took Mylanta when the attacks occurred.  She 
wrote that after undergoing the testing for ulcers, she was 
no longer given prescription medication.  

The veteran underwent a VA examination in May 2001.  It was 
noted that the veteran was doing relocation coordination for 
electronic data systems, and was able to work regularly.  
During the last 12 months of the year, she lost approximately 
5 days from work when she felt she needed to remain in bed 
because of subxiphoid burning was part of her symptoms.  The 
examiner reviewed the claims file.  

The examiner commented that the veteran had persistently 
recurring epigastric distress, but did not have dysphagia.  
He noted that the veteran had pyrosis consisting of two 
parts.  She had subxiphoid burning, which she described as 
fire, and she had substernal pain, which was separate from 
the burning.  She reported no relations to the food.  She had 
these problems usually 4-6 times per months.  She described 
attacks which characteristically occurred around 2-3 AM and 
basically she handled this by lying in bed until it was 
relieved.  It was one of those attacks that kept her from 
working for about 5 days during the year 2000 while she was 
allowing the subxiphoid burning pain to wear off.  She did 
not regurgitate.  She had substernal pain not as often as 
subxiphoid burning.  She also had pain in the portion of the 
right arm involving the right anterior medial deltoid muscle 
and to a lesser extent the right anterior medial deltoid 
muscle and to a lesser extent extending into the right 
pectoral muscle.  She did not have shoulder pain per se, but 
the arm pain was really on the front of the right shoulder.  
She did not have vomiting.  She did not have material weight 
loss or hematemesis.  She did not have melena, but as a young 
child and for about 1-1/2 weeks after her delivery she had some 
bleeding from hemorrhoids.  It did not recur.  She had 
moderate anemia while she was pregnant.  She had a blood 
count, which resulted in being placed on oral iron, which she 
took for 3-4 months, but has not had a recent blood count. 

She did not have a severe impairment of her health, 
gallbladder disease, or pancreatitis.  She did not have 
peptic ulcer disease.  It was noted that when she was in 
Saudi Arabia, a medical officer ut her on Tagamet.  It was 
noted that she was sent to the United States and received an 
upper GI which showed that she did not have an ulcer.  It was 
noted that her Tagamet was discontinued, and per their 
recommendation, she started taking Mylanta and had taken it 
on a regular basis 2-3 times per week for the last 10-11 
years.  It was noted that the age of onset of subxiphoid 
burning pain, which she described as fire, was approximately 
20 or 21 when she was in the Gulf area.  Under impression, 
the examiner wrote that the veteran appeared to have 
gastroesophageal reflux disease, which was not disabling.  
The examiner commented that it was clearly recurrent, and 
that current treatment for the past 9-10 years had been 
solely Mylanta.  


Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to her claim.  This 
information was provided in the June 1999 Statement of the 
Case, and in the January 2002 Supplemental Statement of the 
Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's claim has been 
remanded by the Board in February 2001 in order to assist the 
veteran with her claim, and a VCAA letter was mailed to the 
veteran in May 2001.  Finally, the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the service medical records 
and post-service medical records, is sufficient to consider 
the veteran's claim and an additional current medical 
examination is not necessary.  As a result of the extensive 
development that has been undertaken in this case, the 
veteran has been made aware of the information and evidence 
necessary to substantiate her claim and of VA's role in 
assisting in the development of the claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  Therefore, further development to meet the 
requirements of 38 U.S.C.A. §§ 5103, 5103A is not necessary. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating following 
the grant of service connection for his dyspepsia.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

Under Diagnostic Code 7346 for a hiatal hernia, when there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, then 
a 60 percent rating is assigned.  When there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or armor shoulder 
pain, productive of considerable impairment of health, then a 
30 percent rating is assigned.  When there are two or more of 
the symptoms for the 30 percent evaluation of less severity, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2001).  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  

As will be explained below, the veteran's claim must be 
denied.  One of the criteria for a 30 percent rating under 
Diagnostic Code 7346 is that there be persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation.  Although the evidence shows that the veteran 
has pyrosis, she has not had dysphagia or regurgitation.  At 
the veteran's May 2001 VA examination, the examiner 
specifically commented that the veteran had persistently 
recurring epigastric distress, but did not have dysphagia and 
did not regurgitate.  Similarly, at the veteran's February 
1999 VA examination, it was noted that she had not had 
vomiting or dysphagia.  Accordingly, she is not entitled to 
higher than a 10 percent rating when her disability is rated 
under Diagnostic Code 7346.  

It is determined that Diagnostic Code 7346 for hiatal hernia 
is the most appropriate code to rate the veteran's 
disability.  The evidence does not show that the veteran has 
ulcers for her disability to be rated under Diagnostic Codes 
7304, 7305, or 7306.  Also, while noting that the veteran was 
diagnosed with gastritis at her March 1995 examination, the 
evidence does not show that she has hypertrophic gastritis to 
be rated under Diagnostic Code 7307.  The evidence certainly 
does not show "nodular lesions" or "eroded or ulcerated 
areas" as discussed in the rating criteria for Diagnostic 
Code 7307.  More pertinent is a note regarding atrophic 
gastritis under Diagnostic Code 7307, which describes it as a 
complication of a number of diseases, including pernicious 
anemia, and instructs to rate the underlying condition.  
 
Pursuant to 38 C.F.R. § 4.20, when the veteran's disability 
is rated under Diagnostic Code 7346, the evidence does not 
show dysphagia or regurgitation.  As such, the preponderance 
of the evidence is against the veteran's claim challenging 
the propriety of the initial 10 percent rating for dyspepsia, 
and the benefit-of-the-doubt doctrine is not for application.  
Accordingly, the 10 percent rating assigned for dyspepsia was 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching the above determinations regarding the veteran's 
dyspepsia, consideration has been given to the provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO obtained a VA 
examination to determine the extent of the veteran's 
dyspepsia.  The evidence includes records of prior medical 
history and rating decisions.  Therefore, the RO and the 
Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  



ORDER

The initial 10 percent rating for dyspepsia was proper and is 
maintained.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

